Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhbitit 99.1 News Release FOR IMMEDIATE RELEASE Lyndhurst, New Jersey, June 5, 2007 Contacts: Laure Park (Investor Relations): (201) 393-5030 Gary Samuels (Media Relations): (201) 393-5700 QUEST DIAGNOSTICS INCORPORATED ANNOUNCES PRICING AND RECEIPT OF REQUISITE CONSENTS FOR CASH TENDER OFFER AND CONSENT SOLICITATION FOR THE 10½% SENIOR SUBORDINATED NOTES DUE 2, INC. LYNDHURST, N.J., June 5, 2007  Quest Diagnostics Incorporated (NYSE:DGX), the nations leading provider of diagnostics testing, information and services, announced today the determination of pricing in connection with its cash tender offer and consent solicitation for any and all of the outstanding $350,000,000 principal amount 10½% Senior Subordinated Notes due 2013 (the Notes) (CUSIP Nos. 03071D AC 3 and 03071D AA 7) of AmeriPath, Inc. (AmeriPath). The tender offer and the related consent solicitation to amend the indenture pursuant to which the Notes were issued are being made upon the terms and subject to the conditions set forth in the Offer to Purchase and Consent
